NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               ___________

                                    No. 09-4724
                                    ___________

                                 WILLIAM OPARE,
                                                     Petitioner
                                          v.

                ATTORNEY GENERAL OF THE UNITED STATES,
                                             Respondent
                   ____________________________________

                     On Petition for Review of an Order of the
                          Board of Immigration Appeals
                            (Agency No. A070-904-289)
                   Immigration Judge: Honorable Miriam K. Mills
                    ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   March 2, 2011

             Before: SLOVITER, CHAGARES and WEIS, Circuit Judges

                           (Opinion filed: March 14, 2011)
                                   ___________

                                     OPINION
                                    ___________

PER CURIAM.

            William Opare, a citizen of Ghana, petitions for review of an order of the

Board of Immigration Appeals (“BIA”), which affirmed without opinion an Immigration


                                          1
Judge’s (“IJ”) order denying Opare’s motion to reopen. For the reasons that follow, we

will deny the petition for review.

              Opare entered the United States without inspection in May 1993. He

applied for asylum based on his political opinion. On February 27, 1997, Opare was

served by certified mail with an Order to Show Cause, which charged him with being

deportable pursuant to former Immigration and Nationality Act (“INA”) § 241(a)(1)(B)

[8 U.S.C. § 1231(a)(1)(B)]. A.R. 171-75. The Order to Show Cause indicated that Opare

was to appear for a hearing before an IJ on June 3, 1997, and in fact Opare was present at

that hearing. The record reflects that in March 1997, the Immigration Court also sent a

notice regarding the hearing via certified mail to Opare at 204 Salaighac Street,

Apartment A-3. A.R. 169. Opare signed a receipt for the notice. A.R. 167. Another

notice, dated June 3, 1997, was sent to the same address, indicating that a hearing would

be held on July 22, 1997. A.R. 165-66. Both notices explained the consequences for

failing to appear, and both notices included warnings about notifying the Immigration

Court of any change of address. On July 14, 1997, the Immigration Court sent a notice to

Opare’s attorney, John J. Hykel, informing him that an individual hearing had been

scheduled for November 10, 1997. A.R. 139-43. Someone (presumably in Hykel’s

office) signed a return receipt for the notice. A.R. 140.

              The Immigration Court sent a notice to Hykel by certified mail on October

28, 1997, informing him that a hearing would be held on March 19, 1998. However, on

October 27, 1997, Hykel had filed a motion to withdraw, which an IJ granted on October
                                             2
28, 1997. A.R. 128. Thus, on November 4, 1997, the Immigration Court resent the

notice regarding the March 19, 1998 hearing to Opare at 204 Salaighac Street, Apartment

A-7. 1 A.R. 121-25. Opare signed a return receipt for the notice. A.R. 121. On

February 27, 1998, the Immigration Court sent out another notice to Opare, indicating

that the individual hearing had been changed to November 16, 1998. A.R. 114-15. The

mail was returned to the Immigration Court, with a stamp stating, “Return to Sender” and

“Moved Left No Address.” Opare did not appear for the November 16, 1998, hearing,

and he was ordered deported in absentia. A.R. 104.

              Nearly ten years later, in October 2008, Opare filed a motion to reopen the

proceedings on the ground that he had not had actual notice of the hearing. 2 A.R. 46.

The IJ denied the motion, noting that notice of the November 16, 1998 hearing was “sent

certified mail to [Opare’s] last and only address on record,” and that Opare did “not

contend that he never received notice of the requirement to notify the Court of any

address change, as required by law.” A.R. 29. The IJ noted that Opare had in fact filed

one address change with the Immigration Court, noting a change of apartment number.

Id. The IJ also noted that “the G-325A [Biographic Information] accompanying



   1
     Although the record does not contain a change of address form, the IJ’s decision
notes that Opare had completed such a form, indicating a change in his apartment
number. A.R. 29. Opare does not contest this statement.
   2
      Opare also sought to adjust his status based on an I-130 Petition for Alien Relative
filed by his U.S.-citizen wife.

                                             3
[Opare’s] I-130, gives 204 Salaignac 3 Street as [his] address, from May 1993 to June

1995, which is in total contradiction to the addresses that he had on file with this Court

and where he received mail from this Court, at least until November 7, 1997.” Id. The IJ

noted that Opare had failed to provide an “affidavit addressing his failure to appear at the

November 16, 1998 hearing, or about his failure to inquire about his deportation

proceedings with the Court, until now—10 years later, when possible relief became

available to him through marriage to a United States citizen.” A.R. 30. The IJ

determined that Opare had failed to show that he was not actually served with the notice

of the November 1998 hearing. Id.

              Opare filed a notice of appeal, through counsel, arguing that the return of

the hearing notice indicated that Opare did not receive actual notice of the hearing, that

Opare was unrepresented at the time, and that he thus had no alternative means of

receiving notice. A.R. 21. Opare also took issue with the IJ’s mention of “the long delay

in seeking reopening,” noting that there was no time limit on a motion to reopen where

the deportation order had been entered in absentia. Id. Opare also indicated on the appeal

form that he intended to file a separate written brief, but none appears in the record. Id.

As noted above, the BIA affirmed the IJ’s decision without opinion. A.R. 3. Opare filed

a timely petition for review.




   3
     The street name was spelled with an “n” rather than an “h” (“Salaignac” rather than
“Salaighac”) on Opare’s G-325A.
                                              4
              We have jurisdiction under INA § 242(a) [8 U.S.C. § 1252(a)]. “We

review the denial of a motion to reopen a removal order entered in absentia for abuse of

discretion.” Cabrera-Perez v. Gonzales, 456 F.3d 109, 115 (3d Cir. 2006) (citing INS v.

Doherty, 502 U.S. 314, 323-24 (1992)). Thus, in order to succeed on the petition for

review, Opare must ultimately show that the discretionary decision was somehow

arbitrary, irrational, or contrary to law. See Tipu v. INS, 20 F.3d 580, 582 (3d Cir. 1994).

              Because Opare’s immigration proceedings were initiated prior to the 1996

amendments to the INA, we must apply the notice requirements set forth in former INA

§ 242B [8 U.S.C. § 1252b]. Under that statute, aliens were to be notified of the time and

place of their deportation hearings either in person or by certified mail sent to the alien or

the alien’s counsel of record. See INA § 242B(a)(2)(A) [8 U.S.C. § 1252b(a)(2)(A)]. In

the event an alien failed to appear for a hearing, the Government had to prove “by clear,

unequivocal, and convincing evidence” that the alien was provided with notice of the sort

described in subsection (a)(2) and that the alien was deportable. INA § 242B(c)(1) [8

U.S.C. § 1252b(c)(1)]. Written notice was sufficient if it was “provided at the most

recent address” furnished by the alien. Id. The in absentia deportation order could be

rescinded if the alien moved to reopen at any time and demonstrated that he did not

receive notice in accordance with subsection (a)(2). See INA § 242B(c)(3)(B) [8 U.S.C.

§ 1252b(c)(3)(B)].

              We conclude that the IJ did not abuse her discretion in denying the motion

to reopen because, for purposes of rescinding an in absentia removal order under INA
                                              5
§ 242B(c)(3), Opare has failed to demonstrate that he “did not receive notice” of the

hearing. It is clear that notice of the November 16, 1998 hearing was sent by certified

mail to Opare’s address of record. See Santana Gonzalez v. Att’y Gen., 506 F.3d 274,

277 (3d Cir. 2007) (holding that a strong presumption of receipt applies when a notice

from an Immigration Court is sent by certified mail). Although the hearing notice was

returned to the Immigration Court because Opare had “moved” and “left no address,”

there is no evidence in the record that Opare complied with the requirement, set forth in

the Order to Show Cause, and in previous hearing notices that he received, that he inform

the Immigration Court of his current mailing address. See Gomez-Palacios v. Holder,

560 F.3d 354, 360 (5th Cir. 2009) (recognizing that “an alien’s failure to receive actual

notice of a removal hearing due to his neglect of his obligation to keep the immigration

court apprised of his current mailing address” does not entitle the alien to rescission of an

in absentia removal order); see also Anin v. Reno, 188 F.3d 1273, 1277 (11th Cir. 1999)

(“[N]o statutory provision requires an alien to receive actual notice of a deportation

proceeding.”).

              Opare argues for the first time in this Court that the record shows that he

was at the Salaighac address until January 1999, and that “even if, arguendo, [he] had

moved, he still received mail at that address and responded to it on each and every

occasion he was ordered to do so.” Petitioner’s Brief at 8. We cannot consider these

arguments, as he did not raise them before the IJ or BIA. See 8 U.S.C. § 1252(d)(1)

(court may review final order of removal only if alien has exhausted all administrative
                                              6
remedies available as of right); Abdulrahman v. Ashcroft, 330 F.3d 587, 594-95 (3d Cir.

2003) (alien must exhaust administrative remedies as to each claim or ground for relief in

order to preserve right of judicial review of the claim). The IJ’s decision clearly is based

on its conclusion that Opare had failed to inform the Immigration Court of an address

change. If the Immigration Court was mistaken in that regard, Opare should have filed a

motion for reconsideration, including the correct information, or should at least have

raised the issue on appeal to the BIA. Because he did not do so, we conclude that he has

failed to demonstrate that he did not receive notice in accordance with INA § 242B(a)(2).

See Matter of Grijalva, 21 I. & N. Dec. 27, 37 (BIA 1995) (to overcome presumption of

effective service, alien must present substantial and probative evidence “demonstrating

that there was improper delivery or that nondelivery was not due to the [alien’s] failure to

provide an address where he could receive mail”). As Opare did not properly rebut the

presumption of effective service, the BIA did not abuse its discretion in holding that he

was not entitled to rescission of the in absentia deportation order.

              For the foregoing reasons, we will deny the petition for review.




                                              7